DETAILED ACTION
This office action is in response to application filed on 12/20/2019.
Claims 1 – 9 are pending.
Priority is claimed to French Application FR1873820 (filed on 12/21/2018) and FR1904679 (filed on 5/3/2019).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 20160070603, hereinafter Lu), in view of Dice (US 20110302585).

As per claim 1, Lu discloses: A method for deploying a task in a computer cluster forming a supercomputer comprising: 
(Lu figure 1 and [0064]: each node comprises a processor core and a router-on-chip (mapped to the claimed “computers each having at least one network interface forming a node”).), comprising: 
switches each having network interfaces, (Lu figure 1 and [0064]: router-on-chip.)
and links each connecting either a node and a network interface of one switch or two network interfaces of two switches respectively; (Lu figure 1 and [0064]: “The interconnections include an internal interconnection between a router-on-chip and a processor core and an external interconnection between routers-on-chip; each processor core is connected to one router-on-chip, and the routers-on-chip are interconnected to form a mesh topology (Mesh Topology, mesh for short)”.)
the method comprising: allocating nodes to the task; determining in the network, a subnetwork, of interconnection of the allocated nodes, meeting one or more predefined determination criteria comprising a first criterion according to which the subnetwork determined is the one, allocating the subnetwork, and in particular the links belonging to this subnetwork, to the task; and implementing inter-node communication routes in the allocated subnetwork. (Lu [0063]: “Determine, in a network-on-chip formed by a multi-core processor, multiple continuous idle processor cores whose number is equal to the number of the threads, where each of the idle processor cores is connected to one router-on-chip”; [0065]: “If an area formed by the determined routers-on-chip connected to the idle processor cores is a non-rectangular area, search for and determine, in the network-on-chip, a rectangular area extended from the non-rectangular area”; [0066]: “After the task allocation apparatus determines the multiple continuous idle processor cores whose number is equal to the number of the threads, if the area formed by the routers-on-chip connected to the idle processor cores is a rectangular area, the task allocation apparatus directly allocates the threads included in the to-be-processed task to the idle processor cores, where each of the processor cores is allocated one thread; otherwise, if the area formed by the routers-on-chip connected to the idle processor cores is a non-rectangular area, the task allocation apparatus searches for and determines the rectangular area extended from the non-rectangular area, where the area is a smallest rectangular area including the non-rectangular area in the network-on-chip”; [[0071]: “in the rectangular area, a routing mechanism of a packet from a source router-on-chip to a destination router-on-chip does not need to be determined by using a routing table, and the packet is transmitted in an XY routing manner, thereby avoiding problems that hardware overheads are large, a network throughput is low, and system utilization is low in another task allocation method”.)
Lu did not explicitly disclose:
wherein the subnetwork is selected from among at least two subnetworks, satisfying the criteria other than the first criterion, using the most switches already allocated, each to at least one already deployed task; 
However, Dice teaches:
(Dice [0015]: “When the scheduling subsystem places the second thread onto the ready queue of one of the processors, the scheduling subsystem looks at state information of the second thread to (i) determine how much time has elapsed since the second thread last ran, and (ii) identify the processor that last ran the second thread. If less than the predetermined time period has elapsed (i.e., if the second thread is still warm), the scheduling subsystem performs affinity-aware scheduling by moving the second thread onto the ready queue of the processor that last ran the second thread, i.e., the second processor. Accordingly, some of the cached executable thread code for the second thread may still reside in the cache thus alleviating the need to re-cache that executable thread code”; [0037]: “the computerized system 20 is configured to provide pull affinity after the predetermined amount of time has passed. Here, the scheduler 36 is capable of moving a cold thread 42 onto the ready queue of a processor 28 running another thread 42 which shares data with the cold thread 42. In particular, state information of the thread 42(2) is set to increase the odds that the scheduler 36 will move the thread 42(2) onto the ready queue of the processor 28(A)(1) (i.e., the processor 28 for the thread 42(1)) rather than another processor 28 (e.g., rather than any of the processors 28 of the processor group 22(B). Accordingly, the cold thread 42 will have convenient access to the local memory 30 containing the shared data 44 when it awakens thus alleviating the need for extensive operations to move the shared data between caches (i.e., no cache coherency operations are required to move the data 44 to the local memory 30(B))”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Dice into that of Lu in order to have the subnetwork is selected from among at least two subnetworks, satisfying the criteria other than the first criterion, using the most switches already allocated, each to at least one already deployed task. Dice teaches that allocation threads into queues of processors according to cache affinity would enhance the overall efficiency of the thread execution system, thus combination of art would have enhance the overall appeals of all references and is therefore rejected under 35 USC 103.

As per claim 2, Lu and Dice further teach:
A method according to claim 1, wherein determining the subnetwork comprises determining the at least two subnetworks satisfying the criterion or criteria other than the second criterion, and then selecting from among these at least two subnetworks the one using the most switches each already allocated to at least one already deployed task. (Lu [0073])

As per claim 3, Lu and Dice further teach:
(Lu [0073])

As per claim 4, Lu and Dice further teach:
A method according to claim 3, wherein the predefined number N is one. (Lu [0073])

As per claim 8, Lu and Dice further teach:
A non-transitory computer readable medium comprising a computer program that comprises instructions for executing the steps of a method of claim 1, when said program is executed on one or more computers. (Lu figure 8)
As per claim 9, it is the system variant of claim 1 and is therefore rejected under the same rationale.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu and Dice, and further in view of Solihin (US 20130268943).

A method for implementing a task, comprising: deploying the task in a supercomputer, in accordance with a deployment method according claim 1; executing the task; and at the end of the execution of the task: detecting of at least one link that is not allocated to any task, and setting each detected link in an idle state, wherein the link requires less energy consumption than a link associated with at least one task.
However, Solihin teaches:
A method for implementing a task, comprising: deploying the task in a supercomputer, in accordance with a deployment method according claim 1; executing the task; and at the end of the execution of the task: detecting of at least one link that is not allocated to any task, and setting each detected link in an idle state, wherein the link requires less energy consumption than a link associated with at least one task. (Solihin [0031], furthermore, the office notes that the limitation “wherein the link requires less energy consumption than a link associated with at least one task” merely claimed the intended result of when a link is idle compared to the link that’s actively processing a task, and is therefore not given patentable weight.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching into that of Solihin and Lu and Dice in order to execute the task; and at the end of the execution of the task: detecting of at least one link that is not allocated to any task, and setting each detected link in an idle state, wherein the link requires less energy consumption than a link associated with at least one task. Marking processors that have completed its task as idle would allow the scheduler to easily schedule tasks to idle processors and would improve the overall efficiency of the scheduling process, such combination would enhance the overall appeals of all references and is therefore rejected under 35 USC 103.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu, Dice and Solihin, and further in view of Kumar et al (US 20140254388, hereinafter Kumar).

As per claim 6, Lu, Dice and Solihin did not teach:
A method according to claim 5, comprising, for setting a link in the inactive state, switching off the two network interfaces that said link connects so that no current or light flows through said link.
However, Kumar teaches:
A method according to claim 5, comprising, for setting a link in the inactive state, switching off the two network interfaces that said link connects so that no current or light flows through said link. (Kumar [0058])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kumar into that of Liu, Dice and Solihin in order to switch off the two network interfaces that said link connects so that no current or light flows through said link. Kumar has shown that the claimed steps are commonly known and used way to optimize NOC hardware, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 7, Lu, Dice and Solihin did not teach:
A method according to claim 5, comprising, in order to set a link in the inactive state, reducing an operating frequency of at least one of the two network interfaces that this link connects.
However, Kumar teaches:
A method according to claim 5, comprising, in order to set a link in the inactive state, reducing an operating frequency of at least one of the two network interfaces that this link connects. (Kumar [0058])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kumar into that of Liu, Dice and Solihin in order to reduce an operating frequency of at least one of the two network interfaces that this link connects. Kumar has shown that the claimed steps are commonly known and used way to optimize NOC hardware, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kruglick et al (US 20110088038) teaches determining communication affinity between two or more processes, the processes can then be grouped together based on the affinity and may be allocated to neighboring or nearby cores to reduce the communication overhead.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196